NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      MAR 1 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 HASIM MOHAMED CASSIM;                            No. 13-73791
 AFROZE AHMED SYED,
                                                  Agency Nos.      A097-103-423
              Petitioners,                                         A072-404-423

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Hasim Mohamed Cassim, a native and citizen of Sri Lanka, and Afroze

Ahmed Syed, a native and citizen of India, petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s decision denying their application for asylum, withholding of removal, and

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, including adverse credibility findings. Zamanov v. Holder, 649 F.3d

969, 973 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Mohamed Cassim’s omission from his asylum application of his 1992

arrest and torture by police, as well as the affirmative misrepresentations he made

in his asylum application. See id. at 973-74 (omissions from petitioner’s

application supported adverse credibility determination); Singh v. Holder, 643 F.3d

1178, 1181 (9th Cir. 2011) (“An asylum applicant who lies to immigration

authorities casts doubt on his credibility and the rest of his story.”). Mohamed

Cassim’s explanations do not compel a contrary result. See Zamanov, 649 F.3d at

974. Thus, we deny the petition as to asylum and withholding of removal. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Mohamed Cassim does not challenge the BIA’s conclusion that he

did not meaningfully contest the denial of CAT protection.

      PETITION FOR REVIEW DENIED.



                                         2                                   13-73791